TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00166-CV


                                Team Link Corp., Appellant

                                               v.

           Robert Loiseau, Special Deputy Receiver for American Benefit Plans;
        American Benefit Plans; National Association of Working Americans a/k/a
        National Association for Working; United Employers Voluntary Employee
       Beneficiary Association; United Employers Voluntary Employee Beneficiary
    Association I; Electronic Benefits Group, Inc.; Enhanced Health Management, Inc.;
          Four Corners Company, LLC a/k/a Four Corners Co., LLC, a/k/a Four
        Corners Corp.; American Association of Agriculture, Forestry and Fishing
      Workers; American Association of Transportation, Communication, Electrical,
      Gas and Sanit; American Association of Wholesale Trade Workers; American
         Association of Service Workers; American Association of Manufacturer
        Workers; American Association of Construction Workers; and American
                       Association of Professional Workers, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
         NO. GN304388, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


                           MEMORANDUM OPINION

               Appellant Team Link Corp. has filed with this Court an unopposed motion, seeking

a dismissal of its appeal. Accordingly, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a)(1).



                                                    ____________________________________

                                                    David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: June 24, 2004